Order entered September 24, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01005-CV

                        IN THE INTEREST OF E.W.M., A CHILD

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-53699-2018

                                          ORDER
       Before the Court is appellant’s September 23, 2019 first motion for extension of time to

file his brief. We GRANT the motion and ORDER the brief be filed no later than November

12, 2019.


                                                    /s/   ERIN A. NOWELL
                                                          JUSTICE